PER CURIAM.
In an appeal from a judgment rendered on the verdict of a jury in an action for damages for personal injuries received by the plaintiff in an automobile accident through the defendant’s negligence, it appearing that no motion for directed verdict was made at the conclusion of all of the evidence, and no objection made to the instructions of the court, and the sole support of the assignments of error being the alleged failure of the evidence to support the verdict, plain on the face of the record, but it also appearing that under all the circumstances of the case there was evidence of negligence, and that the evidence warranted a finding of wanton and willful misconduct, notwithstanding a conclusion of contributory negligence, and there being no other prejudicial error in the case, it is ordered that the judgment below be, and it is hereby, affirmed.
Judgment affirmed.